Citation Nr: 0107470	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  92-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disability.

2.  Entitlement to a compensable disability evaluation for a 
thoracic spine disability prior to July 17, 1998, and to a 
rating in excess of 10 percent thereafter.

3.  Entitlement to a compensable evaluation for a lumbar 
spine disability prior to March 6, 1997, and to a rating in 
excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
September 1983, from July 1984 to February 1985, and from 
November 1985 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1991 rating decision of the Los Angeles 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the case in June 1993 in order to obtain 
additional treatment records, in June 1996 in order to seek 
additional records and afford the veteran an examination, and 
in August 2000 to honor the veteran's request for a hearing 
before a member of the Board at the RO.  The RO completed the 
development.

The veteran attended a hearing before the undersigned at the 
RO in December 2000.


REMAND

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

A review of the record demonstrates that at the time of his 
December 2000 hearing before the undersigned Board Member, 
the veteran testified that he had received treatment for his 
cervical, thoracic, and low back disorders within the past 
year, including as recently as October 2000.  It does not 
appear that these records have been associated with the 
claims file.  The Veterans Claims Assistance Act requires 
that VA secure these records.  

The Board further notes that at the time of his December 2000 
hearing, the veteran testified that his cervical, thoracic, 
and low back disorders had worsened since the time of his 
July 1998 VA examination.  VA is obliged to afford veteran's 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
her disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or § 4.45 (2000).  The Court further held 
that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's claims.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for any neck, middle, or low 
back problems from the time of his 
separation to the present.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should advise the 
veteran of any records it is unsuccessful 
in obtaining.

3.  The RO should schedule the veteran 
for appropriate examinations to determine 
the current severity of his service-
connected cervical, thoracic, and lumbar 
spine disorders.  The examinations should 
include all indicated tests and studies, 
including range of motion testing 
reported in degrees of arc, and 
electromyograph and nerve conduction 
velocity studies.  The orthopedic 
examiner should also report the normal 
ranges of motion for the cervical, 
thoracic, and lumbar spine.  The 
examination findings must be reported in 
detail.  The claims folder and a copy of 
this remand must be made available to the 
examiners for review prior to the 
examinations.

If loss of range of motion is present, 
the examiners should comment on whether 
the loss of range of motion is mild, 
moderate, or severe.

As to the cervical spine disorder, the 
examiners are also requested to comment 
on the absence or presence of the 
following: moderate symptoms with 
recurrent attacks; recurrent attacks with 
intermittent relief; symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm; other neurological findings 
appropriate to site of diseased disc; 
little intermittent relief.  The 
examiners are further requested to render 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

As to the lumbar spine disorder, the 
examiners are further requested to 
indicate the presence or absence of the 
following: muscle spasm on extreme 
forward bending; unilateral loss of 
lateral spine motion in standing 
position; listing of whole spine to 
opposite side; positive Goldwaithe's 
sign; marked limitation of forwarding 
bending in standing position; loss of 
lateral motion with osteoarthritic 
changes; narrowing or irregularity of 
joint space; or some of the above with 
abnormal mobility on forced motion.

The examiner should determine whether the 
[] is manifested by weakened movement, 
excess fatigability, or incoordination.  
Such inquiry should not be limited to 
muscles or nerves.  These determinations 
should, if feasible, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

5.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
increased evaluations for the cervical, 
thoracic, or lumbar spine disorders with 
consideration of the newly enacted 
legislation and the provisions of 
38 C.F.R. § 3.321(b)(1). 

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

